Title: To Benjamin Franklin from James Mathews, 19 October 1782
From: Mathews, James
To: Franklin, Benjamin


Belone [Boulogne] the 19 day of October 1782
Sir I have taken this oppertunity of wrighting These few lines to let you know the sewerahson [situation?] that i am in i belong to a meracahn ship belonging To the congres my ship left me behind i had the Misfortune of looseing my Cloathes the ship Left me at haver de grass and i went down to belone for to get a shipe and the comeserey Wou’ld not let me pass without a pass port ware Can i get pass and i have no bodey for to get one from. The comeserey put me in preson he gives me bread Aand waghter He has forst me to go on board of A loger [lugger] belonging to the king wich i doant like. I want to sare [serve] no other nesion [nation] but the one. The loger is cald the belone comanded by Captain banstable: she is going to breast. I hope your honir will let me free. If you please to dereck the letter for brest— We espect to sale frome belone a thusday or On wednesday i have no frends to helpe me if you Doant i have not a farthing to helpe me. I have no Cloathes and no friends at present. Bread and waghter is verey low diat for a man. I hope you will helpe me i belong to boston.
I am your most humble sarvant
James Mathews
